UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2444



JOHN M. SMITH,

                                            Plaintiff - Appellant,

          versus


BARBARA A. MORGAN, Individually and as Solic-
itor for the Second Judicial Circuit of the
State of South Carolina,

                                             Defendant - Appellee,

          and


BUSTER EDWARDS, Individually and as Agent of
State Law Enforcement Division, an Agency of
the State of South Carolina; STATE LAW EN-
FORCEMENT DIVISION, an Agency of the State of
South Carolina,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. David C. Norton, District Judge. (CA-
96-2763-8-1)


Submitted:   May 11, 1999                   Decided:   May 27, 1999


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Lex A. Rogerson, Jr., Lexington, South Carolina, for Appellant.
Paul H. Derrick, LIDE, MONTGOMERY & POTTS, P.C., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John M. Smith appeals the district court’s order granting

summary judgment in favor of Appellee Morgan on his 42 U.S.C.A.

§ 1983 (West Supp. 1998) complaint.    On appeal, Smith frames the

issue as whether the district court erred in holding that his

claims against Morgan for acts alleged to be outside of the scope

of her prosecutorial immunity were barred by res judicata. We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm the decision of the dis-

trict court.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2